NUMBER 13-14-00348-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


             IN RE STATE FARM LLOYDS, RICHARD FREYMANN,
                         AND JAMES D. LAWSON


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion1 Per Curiam

        Relators, State Farm Lloyds, Richard Freymann, and James D. Lawson, have filed

a petition for writ of mandamus requesting that this Court direct respondent, the

Honorable Rose Guerra Reyna, Presiding Judge of the 206th District Court of Hidalgo

County, Texas, to withdraw her order denying relators’ verified plea in abatement and to

enter an order abating the suit for damages brought against relators by the real parties in

interest, Juan A. Ledezma and Bertha Ledezma, until sixty days after the real parties in


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
interest provide relators with a notice letter for their claim stating the specific, separate

amounts for the claimed damages and attorney’s fees.           See TEX. INS. CODE ANN. §

541.154 (West, Westlaw through 2013 3d C.S.) (“Prior Notice of Action”); id. § 541.155

(West, Westlaw through 2013 3d C.S.) (“Abatement”); TEX. R. APP. P. 52.1

(“Commencement” of Original Proceedings). By order previously issued in this cause,

this Court granted temporary relief and requested that the real parties in interest file a

response to the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),(b). Such

response has been duly filed, and the Court has also received a reply thereto from

relators.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that the petition for writ

of mandamus should be denied for the reasons expressed in our opinion in In re State

Farm Lloyds, Richard Freymann, and Nathan Burris, No. 13-14-00347-CV, 2014 WL

_____ (Tex. App.—Corpus Christi Aug. 27, 2014, orig. proceeding) (mem. op.), available

at http://www.search.txcourts.gov/case.aspx?cn=13-14-00348-CV.            Accordingly, the

Court LIFTS the stay previously imposed by this Court and DENIES the petition for writ

of mandamus. See TEX. R. APP. P. 52.8(d).


                                                         PER CURIAM


Delivered and filed the
2nd day of September, 2014.




                                             2